Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,278,736 to Samdani et al (“Samdani”) is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Oath/Declaration
The Declaration filed 5/7/21 has been reviewed.  The Declaration includes five statements of error.  It is agreed that at least the fifth error statement regarding “a thoracoscopic vertebral body pusher” is a proper error upon which to base the instant reissue application. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the staple (ref. claims 20, 36-38, and 48) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.173(b)(3) are required in reply to the Office action to avoid abandonment of the application.  
No new matter should be entered.
Note that amendments in reissue applications are different from standard utility application practice and are governed by 37 CFR 1.173.  
37 CFR 1.173(b)(3) reads:
Drawings.  One or more patent drawings shall be amended in the following manner:  Any changes to a patent drawing must be submitted as a replacement sheet of drawings which shall be an attachment to the amendment document.  Any replacement sheet of drawings must be in compliance with § 1.84 and shall include all of the figures appearing on the original version of the sheet, even if only one figure is amended.  Amended figures must be identified as "Amended," and any added figure must be identified as "New."  In the event that a figure is canceled, the figure must be surrounded by brackets and identified as "Canceled."  All changes to the drawing(s) shall be explained, in detail, beginning on a separate sheet accompanying the papers including the amendment to the drawings.  
(i) A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be included.  The marked-up copy must be clearly labeled as "Annotated Marked-up Drawings" and must be presented in the amendment or remarks section that explains the change to the drawings. 
(ii) A marked-up copy of any amended drawing figure, including annotations indicating the changes made, must be provided when required by the examiner.

The objection to the drawings will not be held in abeyance. 
See also MPEP 1453.





Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20, 36-38 and 48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 36 recites “implanting a staple”; claim 37 recites “each staple comprises a staple hole”; claim 38 recites “each staple comprises two or more prongs”; and claim 48 recites “a plurality of vertebral staples.”  It is acknowledged that, e.g., “a vertebral body staple” (Samdani, col. 5, line 2), “the staple hole” (Samdani, col. 5, line 9) , and “a 3-prong staple” (Samdani, col. 12, lines 5-6) are disclosed in the written specification.  However, none of the references to staples have corresponding character reference numbers, and none of the drawings show vertebral staples.  Therefore, it is not sufficiently clear that the inventors, at the time the application was filed, had possession of an invention comprising staples as claimed in claims 20, 36-38 and 48.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 21-28, 30-32, 34, 35, 39-44, 46 and 47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Pat. App. Publication 2008/0140122 to Bethell (”Bethell”), of record. 
 Figs 2, 6A and 6B of Bethell (see below) disclose spinal tether systems and methods which are basically the same as that that recited in claims  21-28, 30-32, 34, 35, 39-44, 46 and 47,  including:

    PNG
    media_image1.png
    662
    416
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    346
    283
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    366
    284
    media_image3.png
    Greyscale

FIG. 2

With respect to claims 21 and 23:  Implanting a plurality of anchor devices 20; anterior procedure (para. [0037]); disposing a tether 40 in a channel of first and second anchor devices and securing the tether; the tether having a length between the first and second ends that is longer than a distance between first and second anchor devices.  “…to accommodate potential future lengthening of the spine” is disclosed in paragraph [0036].
With respect to claims 22 and 31: Figs. 6A and 6B shows some amount of tether extending outside of the first and second anchor devices.
With respect to  claims 24 and 25:  To achieve the “taut” configuration as shown in Fig. 6A, one skilled in the art would know how to remove the excess slack by applying tension before securing the tether in the anchor devices.
With respect to claims 26 and 35: Any surgical tool used to grasp and tension the tether comprises a “tensioner” or “grasper” as broadly recited.
With respect to claim 27: In order to achieve the prior tensioning along the length of a multi-anchor system (e.g. Fig. 2), “sequentially tensioning the tether” would be obvious to one skilled in the art.
With respect to claims 28 and 30: Tensioning the tether inherently produces some amount of vertebral body translation.
With respect to claim 32; The lower anchor device of Fig. 6A is the inferior most anchor device.
With respect to claim 34: See paragraph [0037] disclosure of treating scoliosis using an anterior, thoracoscopic procedure.
With respect to claims 39-44, 46 and 47:  All limitations have been discussed above.






[area intentionally left blank for formatting]








Claims 21, 36-38 and 48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Pat. No. 8,123,749 to Serhan et al (“Serhan”), of record.
Exemplary Figs. 1A, 17A and 18 of Serhan (see below) disclose a spinal tether system and method which is basically the same as that recited in claims 21, 36-38 and 48, including:

    PNG
    media_image4.png
    678
    487
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    424
    474
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    687
    467
    media_image6.png
    Greyscale


With respect to claims 21 and 48:  Implanting a plurality of anchor devices 10; disposing a tether 50 in a channel of first and second anchor devices and securing the tether; the tether having a length between the first and second ends that is longer than a distance between first and second anchor devices; (ref. claim 48) applying tension to the tether (col. 14, lines 53-57).   
With respect to claim 36: implanting staples 12.
With respect to claim 37: Each staple comprises a staple hole that surrounds each of the threaded fastening elements 14 of the anchor devices.
With respect to claim 38:  each staple 12 comprises two or more prongs.

Claim Rejections - 35 USC § 251
Recapture
Claims 21-48 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.

MPEP 1412.02 establishes a three-step test for recapture.  The three-step process is as follows:
(1) first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
(2) next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
(3) finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.

New claims 21-48 are broader than original patent claims 1-19. Claims 21-48 do not require, inter alia, “cutting the tether with an excess length of tether greater than a distance between two adjacent anchor devices extending beyond an inferior most anchor device.”
Therefore, step 1 of the three-step test is met for claims 21-48.  

The step of determining whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution includes two sub-steps.  The first sub-step is to determine whether the applicant surrendered any subject matter in the prosecution of the original application.  MPEP 1412.02 defines surrendered subject matter as a claim limitation that was originally relied upon by applicant in the original prosecution to make the claims allowable over the art.  
MPEP 1412.02(I)(B)(1)(A) states “[w]ith respect to whether applicant surrendered any subject matter, it is to be noted that a patent owner (reissue applicant) is bound by the argument that applicant relied upon to overcome an art rejection in the original application for the patent to be reissued, regardless of whether the Office adopted the argument in allowing the claims. Greenliant Systems, Inc. v. Xicor LLC, 692 F.3d 1261, 1271, 103 USPQ2d 1951, 1958 (Fed. Cir. 2012).  As pointed out by the court, ‘[i]t does not matter whether the examiner or the Board adopted a certain argument for allowance; the sole question is whether the argument was made.’ Id.”

During the prosecution of the Samdani patent, the examiner rejected kit claims 1-14 under 35 USC 103 and method claims 15-33 under 35 USC 102 in a non-final Office action mailed 3/24/17.  The Applicant responded on 6/26/17 with amendments and remarks.  The examiner issued a final rejection on 10/19/17, again rejecting kit claims 1-14 under 103 and method claims 15-33 under 102. The Applicant responded on 2/20/18, canceling kit claims 1-14 and amending independent method claim 15 to include, “cutting the tether with an excess length of tether greater than a distance between two adjacent anchor devices beyond an inferior most anchor device.”   The examiner issued an additional non-final rejection on 5/2/18, rejecting all pending claims under 103.  The Applicant responded on 8/2/18 with arguments, but no additional claim amendments.  In response, the examiner withdrew the standing rejections and issued a Notice of Allowance on 12/21/18.
	Therefore, the newly presented independent claims 21, 39, 46 and 48 must include the limitations “cutting the tether with an excess length of tether greater than a distance between two adjacent anchor devices beyond an inferior most anchor device” of claim 15.  Claims 21-45 and 48 fail to include any of the limitations added to the claims to make them allowable.   Claim 46 and 47 fail to include all of the limitations added to the claims to make them allowable.
  
Therefore, the limitations of “cutting the tether with an excess length of tether greater than a distance between two adjacent anchor devices beyond an inferior most anchor device”  are limitations which are considered surrendered subject matter.

The second sub-step is to determine whether any of the broadening of the reissue claims is in the area of the surrendered subject matter. The examiner must analyze all of the broadening aspects of the reissue claims to determine if any of the omitted/broadened limitation(s) are directed to limitations relied upon by applicant in the original application to make the claims allowable over the art.   
Claims 21-48 are being broadened to omit the surrendered subject matter.
Therefore, step 2 of the three-part test is met.
MPEP 1412.02(I)(B)(1)(B) states “[w]ith respect to the “second step” in the recapture analysis, it is to be noted that if the reissue claim(s), are broadened with respect to the previously surrendered subject matter, then recapture will be present regardless of other unrelated narrowing limitations. In the decision of In re Mostafazadeh, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011), the Federal Circuit stated:
[T]he recapture rule is violated when a limitation added during prosecution is eliminated entirely, even if other narrowing limitations are added to the claim. If the added limitation is modified but not eliminated, the claims must be materially narrowed relative to the surrendered subject matter such that the surrendered subject matter is not entirely or substantially recaptured. Id. at 1361.”
Therefore, the third step of the analysis does not need to be performed for claims 21-48.
Therefore, claims 21-48 improperly recapture surrendered subject matter.


Allowable Subject Matter
Claims 1-19 are allowed.  
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the prior art fails to disclose or suggest a method for performing spinal correction surgery. The method having all the steps as recited in claim 1, including “cutting the tether with an excess length of tether greater than a distance between two adjacent anchor devices extending beyond an inferior most anchor device.”
Claims 2-19 ultimately depend from claim 1, and are therefore allowable for the same reason as claim 1.



Amendments in Reissue Proceedings
Applicant is notified that any subsequent amendment to the specification, claims and/or drawing must comply with 37 CFR 1.173(b). In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance, a supplemental oath/declaration will be required. See MPEP § 1414.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David O Reip whose telephone number is (571)272-4702.  The examiner can normally be reached on Mon-Fri 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID O REIP/Primary Examiner, Art Unit 3993         
                                                                                                                                                                                               
Conferees:  /rds/  Russell D. Stormer  Patent Reexamination Specialist
/EILEEN D LILLIS/            SPRS, Art Unit 3993